958 A.2d 159 (2008)
289 Conn. 930
In re KEVIN K.
No. 18233.
Supreme Court of Connecticut.
Decided September 25, 2008.
Raheem L. Mullins, deputy assistant state's attorney, in support of the petition.
Jon D. Golas, Manchester, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 109 Conn.App. 206, 951 A.2d 39 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly construe General Statutes § 46b-137(a) to decide that before giving a second statement a readvisement of rights was required?"
The Supreme Court docket number is SC 18233.